.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-8 and 10-11 are currently pending.
Response to Arguments
Applicant’s amendments as filed on 06/03/2022 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made further in view of Bajema for claim 1 and further in view of Franklin for claim 6.
Furthermore, applicant’s arguments regarding cited prior arts not teaching all the newly amended features as described in applicant remarks on pages 8-11 have been rendered moot in light of new combination(s) now made in view of Bajema and Franklin, which are successfully shown to teach all the newly added limitations, please see detailed rejection(s) below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Currently amended claim 6 recites in line 14 that “the captured image is not an error”. This limitation is not supported by the disclosure. Specification is completely silent about capturing any image(s) with or without error. Thus, applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
In view of applicant’s amendments, previous 112(f) interpretation of claim(s) in view of “control section” and “printing section” have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rokuhara et al., US 2017/0302804 in view of Ouchi et al., US 2004/0156666 further in view of Soures, US 10, 101, 701 further in view of Bajema et al., US 2014/0146164.
Regarding claim 1, Rokuhara discloses a printing apparatus (printer 11, paragraph 31) comprising: 
a printing section (printing unit 33, paragraphs 32-33);
a transport belt that transports a print medium (transport unit 32 which includes transport mechanism 37 with belt 58 for transporting medium, paragraphs 32, 34, 36-37);
a sensor (sensors 83) that detects both end portions in an intersecting direction that intersects a transport direction of the print medium among end portions of the print medium placed on the transport belt (paragraphs 44-45, medium detecting device 80 employs a belt driving method that causes the carriage 82 to reciprocate in the width direction X by rotation of the pulleys 86 and the belt 87 caused by power of the electric motor 103. The electric motor 103 is coupled to one of the pulleys 86 (the pulley 86 closer to an away position AP described later in the example of FIG. 3), and causes the pulley 86 to rotate. The electric motor 103 is a stepping motor. As described above, since the medium detecting device 80 is provided as a separate component from the print head 34, the carriage 82 and the sensors 83 can move in the width direction X, independently of the print head 34. As clearly shown in the configuration illustrated in FIG. 1, the carriage 82 can move in the width direction X at a location upstream of the print head 34 in the transport direction Y); 
and a controller (control unit 120, paragraph 51) that causes the printing section to execute printing based on print data (control unit 120 that controls components of the printing device 11 as a whole and controls printing by print head, paragraph 52).
Rokuhara discloses carriage being at home position with detecting end portions in the width direction while printing, paragraph 63 but fails to explicitly disclose executing printing while one end portion of both end portions detected by sensor is set as a print start position and a distance from one end portion to other end portion is set as a width of print medium, wherein the controller detects both the end portions by the sensor based on a color difference between a color of the transport belt and a color of the print medium and wherein the sensor is a camera configured to take an image of an area that covers a whole width of the transport belt.
However, Ouchi teaches executing printing while one end portion of both end portions detected by sensor is set as a print start position and a distance from one end portion to other end portion is set as a width of print medium (paragraphs 108, 117-119, printing is executed when print start position and distance of print medium from left and right opposite ends as detected is set with image data having a printable width).
Rokuhara and Ouchi are combinable because they both teach having printing device which detects the end portion and width of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara with the teachings of Ouchi for the benefit of having a printing device which enhances the accuracy in detection of end portions of paper and detection of a remaining printable distance on the rear end side of the paper as taught by Ouchi at paragraphs 11-12.
Rokuhara and Ouchi fail to explicitly teach wherein controller detects both the end portions by the sensor based on a color difference between a color of the transport belt and a color of the print medium and wherein the sensor is a camera configured to take an image of an area that covers a whole width of the transport belt.
However, Soures teaches wherein controller (processing unit 102, fig. 1) detects both the end portions (lead edge and trail edge) by sensor (edge sensors 410-425, fig. 4) based on a color difference between a color of transport belt (belt transport) and a color of print medium (media 435) (col. 6, line 65 – col. line 20, note that sensors 410-425 is used to detect media entering the pre-marker paper path, for instance, edge sensors 415-418 are used to look at media timing and registration in order to make sure that the sheet's lead edge and trail edge times are correct prior to marking. The marker sync sensor 420 is the last sensor before marking is initiated, and it looks at lead edge of the media just prior to entry into the direct marker. Marker sync sensor 420 is an example of a sensor that can experience degradation due to noise that results from similarities and/or differences (e.g., in color, texture, etc.) between the belt transport and the media itself. And finally, the market exit sensor 425 looks at the media exiting the direct marking station 445).
Rokuhara and Ouchi are combinable with Soures because they all teach having image processing devices which detect the end portions of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara and Ouchi with the teachings of Soures for the benefit of even if one sensor begins to make bad reads, the system can utilize timing signals from the remaining sensors even though they are farther upstream or downstream of the direct marker station for effective detection as taught by Soures at col. 7, lines 17-20.
Rokuhara, Ouchi and Soures fail to explicitly teach wherein the sensor is a camera configured to take an image of an area that covers a whole width of the transport belt.
However, Bajema teaches a sensor (camera 300) that detects end portions (edges) of the print medium (paper products) placed on the transport belt (conveyor belt 102), wherein the sensor is a camera (camera 300) configured to take an image of an area that covers a whole width of the transport belt (note that paper products which move along the conveyor belt 102, their edges are detected to calibrate the system, paragraph 6, 25, 28, wherein the sensor such as camera 300 can be a “camera which has sufficiently wide field of view to capture the image across the entire width of the conveyor belt 102 (e.g., wide-angle camera or a video camera)”, paragraph 27).
Rokuhara. Ouchi and Soures are combinable with Bajema because they all teach having image processing devices which detect the end portions of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara, Ouchi and Soures with the teachings of Bajema for the benefit of providing improved defect detection system which provides accurate and real-time calibration of the image acquisition and analysis systems during continuous production as taught by Bajema at paragraph 3.
Regarding claim 2, Rokuhara further discloses wherein the printing section includes a print head (printing section 33 includes print head 34, paragraphs 33-34), and the sensor (sensors 83) is provided downstream of a placement start position at which the transport belt starts placement of the print medium and upstream of the print head in the transport direction (paragraphs 120, 45, and as shown in figs, 3-5, note that “the carriage 82 can move in the width direction X at a location upstream of the print head 34 in the transport direction Y. Thus, the sensors 83A and 83B can detect a side edge of the medium P at a location upstream of the print head 34 in the transport direction Y. Accordingly, the control unit 120 can also use the medium width PW obtained in step S210 of the small-size medium width detection process or step S310 of large-size medium width detection process, for control of the print head 34 that performs printing at a downstream location”).
Regarding claim 3, Rokuhara further discloses63 wherein the printing section includes a print head (printing section 33 includes print head 34, paragraphs 33-34) and a carriage on which the print head is mounted, and the sensor is provided in the carriage (paragraph 133, the two sensors 83A and 83B may be mounted on the printing carriage together with the print head 34).
Regarding claim 5, Combination of Rokuhara with Ouchi further teaches wherein the controller (Ouchi, control unit 70, paragraph 120) changes the print start position determined by the sensor and the width of the print medium based on an input operation of a user (paragraph 120, settings specified by user), and causes the printing section to execute printing based on the print data, based on the changed print start position and the changed width of the print medium (paragraphs 117-121, printing is performed with changed settings).
Rokuhara and Ouchi are combinable because they both teach having printing device which detects the end portion and width of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara with the teachings of Ouchi for the benefit of providing the user more convenience and effectiveness in achieving printing parameters as desired by making appropriate changes as taught by Ouchi at paragraph 120.
Regarding claim 7, Combination of Rokuhara with Ouchi further teaches wherein the print data is data for printing a pattern image having a print size changed in accordance with the width of the print medium determined by the sensor (paragraphs 117-121, printing is executed by changing the pattern image according to printable width and detected width of print medium from left and right opposite ends).
Rokuhara and Ouchi are combinable because they both teach having printing device which detects the end portion and width of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara with the teachings of Ouchi for the benefit of effectively making sure that print data width PW is not beyond the printable width YW and substantially equal thereto as taught by Ouchi at paragraph 118.
Regarding claim 8, Rokuhara further discloses wherein the print medium is a fabric (medium P is not limited to a paper sheet, and may be a resin film or sheet, a composite film of a resin and a metal (a laminated film), textile fabric, nonwoven fabric, a metal foil, a metal film, or a ceramic sheet, for example, paragraph 135).
Regarding claim 10, it recites similar features as claim 1 except it’s a method claim, thus same rationale as applied for claim 1, also applies for claim 10.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rokuhara et al., US 2017/0302804 in view of Ouchi et al., US 2004/0156666 further in view of Ueno et al., US 2009/0065120 further in view of Franklin, US 2012/0242828.
Regarding claim 6, Regarding claim 1, Rokuhara discloses a printing apparatus (printer 11, paragraph 31) comprising: 
a printing section (printing unit 33, paragraphs 32-33);
a transport belt that transports a print medium (transport unit 32 which includes transport mechanism 37 with belt 58 for transporting medium, paragraphs 32, 34, 36-37);
a sensor (sensors 83) that detects both end portions in an intersecting direction that intersects a transport direction of the print medium among end portions of the print medium placed on the transport belt (paragraphs 44-45, medium detecting device 80 employs a belt driving method that causes the carriage 82 to reciprocate in the width direction X by rotation of the pulleys 86 and the belt 87 caused by power of the electric motor 103. The electric motor 103 is coupled to one of the pulleys 86 (the pulley 86 closer to an away position AP described later in the example of FIG. 3), and causes the pulley 86 to rotate. The electric motor 103 is a stepping motor. As described above, since the medium detecting device 80 is provided as a separate component from the print head 34, the carriage 82 and the sensors 83 can move in the width direction X, independently of the print head 34. As clearly shown in the configuration illustrated in FIG. 1, the carriage 82 can move in the width direction X at a location upstream of the print head 34 in the transport direction Y); 
and a controller (control unit 120, paragraph 51) that causes the printing section to execute printing based on print data (control unit 120 that controls components of the printing device 11 as a whole and controls printing by print head, paragraph 52).
Rokuhara discloses carriage being at home position with detecting end portions in the width direction while printing, paragraph 63 but fails to explicitly disclose executing printing while one end portion of both end portions detected by sensor is set as a print start position and a distance from one end portion to other end portion is set as a width of print medium, wherein the sensor is a camera, the controller displays a captured image of the both end portions obtained by the camera on a display section, and the captured image is not an error.
However, Ouchi teaches executing printing while one end portion of both end portions detected by sensor is set as a print start position and a distance from one end portion to other end portion is set as a width of print medium (paragraphs 108, 117-119, printing is executed when print start position and distance of print medium from left and right opposite ends as detected is set with image data having a printable width).
Rokuhara and Ouchi are combinable because they both teach having printing device which detects the end portion and width of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara with the teachings of Ouchi for the benefit of having a printing device which enhances the accuracy in detection of end portions of paper and detection of a remaining printable distance on the rear end side of the paper as taught by Ouchi at paragraphs 11-12.
Rokuhara and Ouchi fail to explicitly teach wherein the sensor is a camera, the controller displays a captured image of the both end portions obtained by the camera on a display section, and the captured image is not an error.
However, Ueno teaches wherein the sensor is a camera (i.e. camera 81), with capturing image of both end portions obtained by the camera (paragraph 80, images of the positioning marks 91 and 92 (both edges) are captured by the camera 81, and creates information about the displacement thereof from a proper supporting position, and further the image processing unit 86 determines whether the applied state is favorable or unfavorable, from the images of the end portions of the ACF sheet 8a captured by the camera 81)
Rokuhara and Ouchi are combinable with Ueno because they all teach having image processing devices which detect the end portions of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara and Ouchi with the teachings of Ueno for the benefit of determining whether the applied sheet setting and sizes as detected are favorable or unfavorable as taught by Ueno at paragraph 80.
Rokuhara, Ouchi and Ueno fail to explicitly teach controller displays a captured image of the both end portions obtained by camera on a display section, and the captured image is not an error.
However, Franklin teaches controller displays a captured image of the both end portions (display of juxtaposition image of both edges) obtained by camera (i.e. combination of cameras such as image device 1 and image device 2, fig. 4 is interpreted as a camera) on a display section (display monitor) (“image should be further processed so that one of the resulting images is mirrored. Lastly, the images should be placed in juxtaposition such that they appear on the same screen”, see fig. 4, paragraph 30), and the captured image is not an error (juxtaposition image is not an error, paragraph 30).
Rokuhara, Ouchi and Ueno are combinable with Franklin because they all teach having image processing devices which detect the end portions of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara, Ouchi and Ueno with the teachings of Franklin for the benefit of providing enhanced viewing of and alignment with the target by using cameras to afford an operator or machine vision system views that are easily compared and aligned as taught by Franklin at paragraph 8.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rokuhara et al., US 2017/0302804 in view of Ouchi et al., US 2004/0156666 further in view of Ueno et al., US 2009/0065120 further in view of Franklin, US 2012/0242828 as applied in claim 6 above and further in view of Bajema et al., US 2014/0146164.
Regarding claim 11, Rokuhara, Ouchi, Ueno and Franklin fail to explicitly teach wherein the sensor is a camera configured to take an image of an area that covers a whole width of the transport belt.
However, Bajema teaches a sensor (camera 300) that detects end portions (edges) of the print medium (paper products) placed on the transport belt (conveyor belt 102), wherein the sensor is a camera (camera 300) configured to take an image of an area that covers a whole width of the transport belt (note that paper products which move along the conveyor belt 102, their edges are detected to calibrate the system, paragraph 6, 25, 28, wherein the sensor such as camera 300 can be a “camera which has sufficiently wide field of view to capture the image across the entire width of the conveyor belt 102 (e.g., wide-angle camera or a video camera)”, paragraph 27).
Rokuhara, Ouchi, Ueno, Franklin are combinable with Bajema because they all teach having image processing devices which detect the end portions of the printing medium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Rokuhara, Ouchi, Ueno, Franklin with the teachings of Bajema for the benefit of providing improved defect detection system which provides accurate and real-time calibration of the image acquisition and analysis systems during continuous production as taught by Bajema at paragraph 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakura et al., US 2014/0118762 – teaches detecting opposite ends in the width direction of the transported sheet.
Shinkawa, US 2009/0160925 – teaches sheet detection sensor 17 is provided with a non-illustrated light emitting portion and a non-illustrated light receiving portion and is configured to detect the presence of the recording sheet P on the sheet transport belt 13, e.g., by means of a difference in reflected light intensity between a case where the recording sheet P of, for example, white color is present on the sheet transport belt 13 of, for example, black color and a case where the recording sheet P is not present on the sheet transport belt 13. The rotation detection sensor 18 constitutes an optical encoder together with a non-illustrated linear scale that is provided at a left end of the sheet transport belt 13 so as to extend over the entire circumference of the sheet transport belt 13. Therefore, it is possible to measure a transport amount of the recording sheet P by the sheet transport portion 5 based on the detection results by the sheet detection sensor 17 and the rotation detection sensor 18, paragraph 35.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and ttps://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672